Electronically Filed
                                                  Supreme Court
                                                  SCAP-15-0000106
                                                  01-JUN-2016
                                                  07:54 AM

                      SCAP-15-0000106

        IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


    NARCIS D. SALERA; GLENN E. COMPANION; UNITED PUBLIC

 WORKERS, AFSCME, LOCAL 646, AFL-CIO; JOHN DOES 1-10; AND

                       JANE DOES 1-10,

     Respondents/Plaintiffs-Appellees/Cross-Appellants, 


                            vs. 


   KIRK W. CALDWELL, Mayor, City and County of Honolulu;

 CAROLEE C. KUBO, Director, Department of Human Resources,

City and County of Honolulu; LORI M. K. KAHIKINA, Director,

 Department of Environmental Services, City and County of

        Honolulu; and CITY AND COUNTY OF HONOLULU,

    Petitioners/Defendants-Appellants/Cross-Appellees, 


                            and 


JOHN DOES 1-10; JANE DOES 1-10; DOE CORPORATIONS 1-10; DOE

PARTNERSHIPS 1-10; ROE NON-PROFIT ORGANIZATIONS 1-10; AND

        ROE GOVERNMENTAL ENTITIES 1-10 (2014-013),

                        Defendants. 



     APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT 

          (CAAP-15-0000106; CIV. NO. 14-1-2655-12) 


          ORDER DENYING MOTION FOR RECONSIDERATION 

(By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.,

   and Circuit Judge Garibaldi, in place of McKenna, J.,

                          recused) 


          Upon consideration of Petitioners/Defendants­

Appellants/Cross-Appellees’ motion for reconsideration,
filed on May 23, 2016, the papers in support thereof, and

the records and files herein,

          IT IS HEREBY ORDERED that the motion is denied.

          DATED:    Honolulu, Hawaiʻi, June 1, 2016

Donna Y. L. Leong               /s/ Mark E. Recktenwald
Ernest Nomura
for petitioners                 /s/ Paula A. Nakayama

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson

                                /s/ Colette Y. Garibaldi




                                2